Title: William Lee to Thomas Jefferson, 16 June 1817
From: Lee, William
To: Jefferson, Thomas


          
            Respected Sir/.
            Washington 
              June 16 1817.
          
          The little Swiss colony of Stocking weavers to which the letter you honored me with refers is composed of three heads of families their children and four workmen with twenty four choice Looms many of which are after the English model with the newest french improvements. I am half concerned in this factory the whole of which has cost me in the purchase of the Looms and the passage & sustenance of the workmen a considerable sum—   It would give me great pleasure to meet your wishes but having but four good workmen and the Looms being assorted for the weaving of hose pantaloons petticoats drawers &c I cannot seperate them at present without injuring the establishment the few workmen I have being necessary to instruct the apprentices I am about taking.—An intelligent lad of twelve or fourteen years of age becomes a good weaver in the course of a few months and as I have with me mechanicks to make as many looms as I want my plan is to take twenty apprentices and while they are learning the art of weaving to make a number of looms for sale and on selling them allow my apprentices to engage with the purchasers, by this means I shall distribute them about the country and do much good—A Loom or two in a country town would employ the yarn Spun by the women and supply the neighbourhood with Stockings and coarse pantaloons drawers under vests &c—Charlottesville shall be the first town I will supply and if you know of a smart boy or two in that place that would like to learn the trade I will thank you to send them to me and next year they shall return to their own village good workmen—one Loom can turn off a pair of pantaloons in a day without the help of a tailor except for the button holes and running up the seams half way up the legs which can be done by a woman—we can board our apprentices here at 2$ per week and our hired workman finds all sorts of yarn here better than in Europe the woolen in particular he says is far superior—I have been very anxious about this factory but I now think our success will be complete our work is so much superior to that imported—one pair of our Cotton silk or worsted stockings   will wear as long as four pair of those imported from England.
          
            I am Sir with great respect & attachment your obliged & obedient
            Wm Lee
          
        